                                                 600 Third Avenue, 22nd Floor | New York, NY 10016-1915 | bsk.com

                                                                                           SAMUEL G. DOBRE
                                                                                              sdobre@bsk.com
                                                                                               P: 646.253.2320
                                                                                               F: 646.253.2377
December 3, 2019

VIA ELECTRONIC CASE FILING
Hon. Katherine Polk Failla
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

Re:    Kiran Vuppala v. Y & S International Corporation, d/b/a Ramen-Ya
       Civil Action No. 1:19-cv-04444

Dear Judge Failla:

Please be advised that we represent Defendants Y & S International Corporation, d/b/a Ramen-
Ya (“Ramen-Ya”), Jack Ancona and Arlene Ancona in the above-captioned action. I am
submitting this joint letter request on behalf of the Plaintiff and Defendants respectfully
requesting that the December 9, 2019 Initial Conference be adjourned for another thirty (30)
days while the parties pursue further settlement discussions and appear close to reaching a
settlement.

If this meets with Your Honor’s approval, the Parties respectfully request you please “So Order”
where indicated below.

Respectfully Submitted,

BOND, SCHOENECK & KING, PLLC



Samuel G. Dobre


cc:    B. Bradley Weitz, Esq.
       The Weitz Law Firm P.A.
       Bank of America Building
       18305 Biscayne Blvd., Suite 214
       Aventura, FL 33160



                                                                                               160562.1 12/3/2019
Application GRANTED. The initial pretrial conference currently
scheduled for December 9, 2019, is hereby ADJOURNED to January 15,
2020, at 11:00 a.m. in Courtroom 618 of the Thurgood Marshall
Courthouse, 40 Foley Square, New York, New York.

Dated:    December 3, 2019        SO ORDERED.
          New York, New York




                                  HON. KATHERINE POLK FAILLA
                                  UNITED STATES DISTRICT JUDGE
